258 F.2d 431
John A. GYAKUM, Appellant,v.Fred A. SEATON, Secretary of the Interior, et al., Appellees.
No. 14323.
United States Court of Appeals District of Columbia Circuit.
Argued June 9, 1958.
Decided June 19, 1958.

Appeal from the United States District Court for the District of Columbia; Burnita Shelton Matthews, Judge.
Mr. Bernard Margolius, Washington, D. C., with whom Messrs. Carleton U. Edwards, II, and Ralph H. Deckelbaum, Washington, D. C., were on the brief, for appellant.
Mr. Donald L. Young, Atty., Dept. of Justice, of the bar of the Supreme Court of Wyoming, pro hac vice, by special leave of Court, with whom Assistant Attorney General George Cochran Doub, Messrs. Oliver Gasch, U. S. Atty., E. Riley Casey, Asst. U. S. Atty., and Morton Hollander, Atty., Dept. of Justice, were on the brief, for appellees. Mr. Lewis Carroll, Asst. U. S. Atty., also entered an appearance for appellees.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed on the basis of the opinion of Judge Burnita Shelton Matthews in Gyakum v. Seaton, D.C.1957, 162 F. Supp. 885.


2
Affirmed.